Citation Nr: 9905886	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  95-12 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
a tonsillectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1942 to 
December 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1994 determination of the Albuquerque, New 
Mexico, Department of Veterans Affairs (VA) Regional Office 
(RO), wherein the RO denied the veteran's claim for service 
connection for an upper respiratory disorder and denied an 
increased (compensable) evaluation for the residuals of a 
tonsillectomy.  The Board denied the issue of service 
connection for an upper respiratory disorder in its 
September 1997 decision.  

This case has been returned to the Board following its remand 
of the issue for an increased (compensable) evaluation for a 
tonsillectomy to the RO in September 1997.  The Board 
requested that the veteran's disability be evaluated pursuant 
to the criteria for respiratory disorders more favorable to 
appellant in light of the amended regulatory criteria.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  


FINDINGS OF FACT

1.  The record contains sufficient evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The probative medical evidence does not show current 
residuals of the inservice tonsillectomy.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the residuals 
of a tonsillectomy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.31, 4.97, 
Diagnostic Code 6517 (effective prior to October 7, 1996); 
38 C.F.R. §§ 4.7, 4.20, 4.31, 4.97, Diagnostic Code 6520; 61 
46720-46731 (September 5, 1996) (effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was treated 
for "tonsillitis, acute, follicular, bilateral, moderate" in 
June 1942.  A November 1943 hospital report shows that the 
veteran underwent a tonsillectomy for chronic severe 
tonsillitis.  

A November 1949 report by a private physician shows a 
diagnosis of chronic pharyngitis.  The veteran reported in a 
March 1950 VA examination that his throat troubled him and 
noted recurrent attacks of soreness and inflammation.  The 
examiner diagnosed a perforated nasal septum.  

Private medical records show no oral pharyngeal lesions 
observed on physical examinations dated in December 1992, 
November 1993, and November 1994.  

The veteran reported that following the tonsillectomy he had 
continued sinus infections with discharge from his nose in a 
May 1998 VA examination.  The veteran reported recurrent 
sinus infections off and on for 50 years.  On physical 
examination of the throat, the examiner noted the 
tonsillectomy and found no evidence of a mouth infection.  
The examiner noted some nasal obstruction on the right and 
mild pain in the right temporal region.  The examiner noted 
no evidence of laryngeal stenosis, facial disfigurement, or 
clinical sinusitis at that time.  The diagnoses included 
history of longstanding recurrent sinusitis, and status post 
tonsillectomy with no residuals. 


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  

Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected residuals of a tonsillectomy 
are rated by analogy to diseases of the larynx.  38 C.F.R. 
§ 4.20.  The Board notes that the regulations concerning 
evaluation of the respiratory system were amended in 
September 1996.  See 61 Fed. Reg. 46,720 (1996) (codified at 
38 C.F.R. § 4.97 (1998)).  Where a regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the "version most favorable to appellant" applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

The criteria in effect prior to the amendments provided that 
healed injuries of the larynx were evaluated as interference 
with voice (aphonia) or respiration.  38 C.F.R. § 4.97, 
Diagnostic Code 6517 (1996).  Dyspnea on heavy exertion 
warranted an evaluation of 10 percent for mild stenosis of 
the larynx.  38 C.F.R. § 4.97, Diagnostic Code 6520 (1996).  
Chronic laryngitis warranted a 10 percent rating for 
moderate, chronic laryngitis, with catarrhal inflammation of 
cords or mucous membrane, and moderate hoarseness.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516 (1996).

Pursuant to the amended criteria for disabilities of the 
respiratory system, a 10 percent evaluation is warranted for 
stenosis of the larynx, including residuals of laryngeal 
trauma, where pulmonary function testing reveals an FEV-1 
value of 71 to 80 percent of the predicted value, with flow-
volume loop compatible with upper airway obstruction.  
38 C.F.R. § 4.97, Diagnostic Code 6520 (1998).  Chronic 
laryngitis manifested by hoarseness, with inflammation of the 
cords or mucous membrane warrants a 10 percent evaluation 
pursuant to the amended criteria.  38 C.F.R. § 4.97, 
Diagnostic Code 6516 (1998).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).



Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for the residuals 
of his inservice tonsillectomy is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

The Board is also satisfied that all relevant facts have been 
properly developed to reach an equitable decision in the 
current appeal.  No further assistance to the veteran is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.

In the case at hand, the Board finds that a compensable 
evaluation for the residuals of a tonsillectomy is not 
warranted.  The probative medical evidence of record does not 
show that the veteran has current residuals as a result of 
his inservice tonsillectomy.  The VA examiner in May 1998 
found that there were no residuals found on examination.  The 
examiner also noted that there was no evidence of laryngeal 
stenosis.  The probative medical evidence does not show upper 
airway obstruction, interference with respiration, hoarseness 
with inflammation of the cords or mucus membrane, or 
interference with the voice to warrant a compensable 
evaluation under the old or new criteria contained in the 
schedule of ratings.  

The veteran reported in a November 1997 letter that his 
throat becomes sore when his sinuses become inflamed and when 
he suffers from drainage that results from such infections.  
The VA examiner in May 1998 noted that the veteran's 
complaints concerned recurrent sinusitis.  The Board notes 
that the issue at hand is the nature and severity of the 
service-connected residuals of the inservice tonsillectomy.  
In this regard, the symptomatology noted by the examiner that 
is attributable to sinusitis is not shown by the examination 
report to be related to the inservice tonsillectomy.  

In reaching the present determination, the Board notes that 
the service-connected residuals of the in-service 
tonsillectomy have not rendered the veteran's disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of the regular schedular 
standards, thereby precluding a grant of entitlement to an 
increased (compensable) evaluation on an extraschedular basis 
under the criteria of 38 C.F.R. § 3.321(b)(1).

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
Accordingly, the Board finds that the criteria have not been 
met for a compensable schedular evaluation for the residuals 
of a tonsillectomy.  

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


ORDER

Entitlement to a compensable evaluation for the residuals of 
a tonsillectomy is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


